Exhibit 10.14a

AMENDMENT TO EMPLOYMENT AGREEMENT

WHEREAS, Section 409A of the Internal Revenue Code and the regulations
thereunder (“Section 409A”) impose rules and restrictions on the payment of
compensation under the Employment Agreement dated April 18, 2007 (the “Original
Agreement”) by and between SRA International, Inc. (“SRA”) and Stanton D. Sloane
(“Executive”);

WHEREAS, the Original Agreement must be amended on or before December 31, 2008
to comply with or be exempt from Section 409A; and

WHEREAS, SRA and the Executive desire to amend the Original Agreement to cause
the Original Agreement as amended hereby to be exempt from Section 409A where
possible and to otherwise comply with Section 409A where necessary.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, SRA and the
Executive agree as follows:

Section 1. Amendment.

Effective January 1, 2009, the Original Agreement is amended by the addition of
a new Section 12 reading as follows:

Section 12. Section 409A Provisions The payments and benefits provided for in
this Agreement are intended to comply with Section 409A of the Code (“Section
409A”) and its corresponding regulations, or an exemption, to the extent
applicable. This Agreement will be construed, administered, and governed in a
manner consistent with this intent. Notwithstanding any other provision hereof,
if any provision of this Agreement conflicts with the requirements of
Section 409A, the requirements of Section 409A shall supersede any such
provision. In no event whatsoever shall SRA be liable for any additional tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, and no amounts payable
hereunder shall be increased to compensate for any tax, interest or penalties
that may be imposed on Executive by Section 409A, except to the extent that SRA
fails to make a payment as required within the time period provided in this
Agreement and such failure to pay within such time period triggers such
additional tax, interest or penalty.

Annual bonuses that become payable as described in Section 3.B. shall be subject
to such terms and conditions as the Compensation Committee of the Board may
determine and, subject to Executive’s fulfillment of such terms and conditions
(including any bonus condition requiring that the Executive continue to be
employed with SRA as of the date of bonus payment in order to qualify for such
bonus) shall be paid no later than 2-1/2 months after the end of the SRA fiscal
year (or, if later, 2-1/2 months after the end of the calendar year during which
such fiscal year ends) to which such bonus relates.

 

Page 1



--------------------------------------------------------------------------------

The monthly living allowance payable pursuant to Section 3.F. shall be paid no
later than thirty days after the month with respect to which such amounts are
payable.

Any “employee benefits” provided for in Section 4.B. (“Continued Benefits”)
shall only include a taxable cash monthly payment equal to the monthly cost of
COBRA premiums for the SRA group medical and dental insurance and applicable
coverage elections that applied to Executive immediately prior to his
termination date. Payments of Continued Benefits shall commence on the Payment
Commencement Date and continue to be paid on the first day of each month
thereafter (subject to reduction as provided in Section 4.B.(iv)).

For purposes hereof, “Payment Commencement Date” shall mean the date (designated
by SRA in its sole discretion) within the 60-day period following the
Executive’s termination date.

The payments that Executive otherwise becomes entitled to receive pursuant to
the provisions of Section 4.B. of this Agreement shall be made only if and when
the Executive incurs a “separation from service due to termination of
employment” as that phrase is defined under Treas. Reg. Section 1.409A-1(h) and
“termination date” shall mean the date Executive incurs a separation of service
with respect to SRA.

The bonus described in Section 4.B(ii) (the “Severance Bonus”) shall be paid on
the Payment Commencement Date. The base salary continuation payments described
in Section 4.B(iii) (“Continued Salary”) shall commence to be paid on the
Payment Commencement Date and shall continue to be paid in accordance with SRA’s
customary payroll practices as in effect on the date hereof.

Notwithstanding anything the contrary herein, Executive’s entitlement to any
Severance Bonus, Continued Salary, or Continued Benefits is conditioned upon the
execution and delivery by Executive, within 45 days of Executive’s separation
from service, of a release (which is not subsequently revoked) in such form as
shall be reasonably determined by SRA. The release shall become irrevocable on
the earliest date on which the revocation period with respect to the release is
permitted to expire under the Age Discrimination in Employment Act of 1967.
Payment for earned but unpaid base salary and payment for accrued but unused
personal leave time shall be paid within 30 days of Executive’s termination
date.

Any taxable benefits or payments provided under this Agreement are intended to
the extent permitted under Section 409A to be separate payments that qualify for
the “short-term deferral” exception to Section 409A, and to the extent they do
not so qualify, are intended to the extent permitted under Section 409A to
qualify for the involuntary separation pay exceptions to Section 409A. If
neither

 

Page 2



--------------------------------------------------------------------------------

of these exceptions applies, then, notwithstanding any provision in this
Agreement to the contrary, in the event the Executive is a “specified employee”
(within the meaning of Section 409A), all amounts that would otherwise be paid
or provided during the first six months following Executive’s separation date
shall instead be accumulated through and paid or provided on the later of the
date specified by the foregoing provisions of this Agreement and the first
business day following the six-month anniversary of Executive’s separation from
service.

Section 2. Other Terms.

 

  A. No Waiver. Except as expressly amended hereby, nothing herein shall
constitute a waiver of either party’s rights under the Original Agreement,
including without limitation SRA’s rights under Section 4.A.

 

  B. Entire Agreement. The Original Agreement as amended hereby is the entire
agreement between Executive and SRA regarding employment and other matters set
forth herein and therein and supersedes any verbal and written agreements on
such matters. The Original Agreement as amended hereby may be modified only by
written agreement between the Parties.

 

  C. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without regard to its
or any other jurisdiction’s conflict of laws provision. In the event either
Party breaches any provision of this Agreement, the damaged Party may institute
an action to specifically enforce any term or terms of this Agreement. With
regard to any actions, claims, complaints or proceedings arising out of or
relating to this Agreement, at all times the Parties irrevocably submit to the
exclusive jurisdiction of any Virginia court or Federal court serving Fairfax
County, Virginia.

 

  D. Incorporation by Reference. Subject to amendment hereby, all other terms
and conditions of the Original Agreement are incorporated herein by reference as
if set forth wholly herein. Subject to the above, the Employment Period will
otherwise terminate as of April 2, 2010.

 

  E. Counterparts. For the convenience of the Parties, this Agreement may be
executed in one or more counterparts, each of which will be deemed an original
for all purposes.

 

Page 3



--------------------------------------------------------------------------------

THE PARTIES STATE THAT THEY HAVE READ, UNDERSTOOD AND AGREE TO BE BOUND BY THIS
AGREEMENT AND THAT THEY HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF LEGAL
COUNSEL BEFORE SIGNING IT AND HAVE EITHER SOUGHT SUCH COUNSEL OR HAVE
VOLUNTARILY DECIDED NOT TO DO SO:

IN WITNESS WHEREOF, SRA and Executive have duly executed this Amendment to the
Employment Agreement as of this 31st day of December, 2008.

 

SRA INTERNATIONAL, INC.     STANTON D. SLOANE By:    /s/ Ernst Volgenau     /s/
Stanton D. Sloane Name: Ernst Volgenau     Title: Chairman    

 

Page 4